DETAILED ACTION
The following is a second Non-Final Office Action in response to the Amendment  received on 23 September 2022.  Claims 1-21 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 23 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,908,561 B2; USPN 10,895,853 B2 and any patent granted on Application Number 17/116,514 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 16 September 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-11 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-16, 18 and 19 of U.S. Patent No. 10,845,768 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1, 4-11 and 14-20 define an obvious variation of the invention claimed in U.S. Patent No. 10,845,768 B2.  Claims 1, 4-11 and 14-20 of the instant application are anticipated by patent claims 1-7, 9-16, 18 and 19 in that claims 1-7, 9-16, 18 and 19 of the patent contain all the limitations of claims 1, 4-11 and 14-20 of the instant application.  Claims 1, 4-11 and 14-20 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Claims 1, 4-11 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-16 and 18 of U.S. Patent No. 10,838,375 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1, 4-11 and 14-20 define an obvious variation of the invention claimed in U.S. Patent No. 10,838,375 B2.  Claims 1, 4-11 and 14-20 of the instant application are anticipated by patent claims 1-7, 9-16 and 18 in that claims 1-7, 9-16 and 18 of the patent contain all the limitations of claims 1, 4-11 and 14-20 of the instant application.  Claims 1, 4-11 and 14-20 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-16 and 18 of U.S. Patent No. 10,845,768 B2 in view of US Pub. No. 2019/0012904 A1 (USPN 10,657,801 B2) to Yusuf et al.
As per claim 2, the Gervais et al. reference does not expressly disclose the at least one room characteristic comprises one or more geometric characteristics of the room, the one or more geometric characteristics of the room comprising at least one of the following: a volume of the room, a surface of the room, a height of the room, a length of the room, and a width of the room.
The Yusuf et al. reference discloses (see [0086], “In each case, the neural network was trained based on the temperatures recorded by one of the eight sensors of the NIST living room data set, and then tested by applying the trained model to the temperature data recorded at the corresponding height in the NIST dining room data set”).
Before the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify the inputs of the predictive model taught by the Gervais et al. reference with the training data taught by the Yusuf et al. reference.
One of ordinary skill in the art would have been motivated to modify the inputs of the predictive model with the training data to show results of predicting temperatures at different heights in a room.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-16 and 18 of U.S. Patent No. 10,838,375 B2 in view of US Pub. No. 2019/0012904 A1 (USPN 10,657,801 B2) to Yusuf et al.
As per claim 2, the Gervais et al. reference does not expressly disclose the at least one room characteristic comprises one or more geometric characteristics of the room, the one or more geometric characteristics of the room comprising at least one of the following: a volume of the room, a surface of the room, a height of the room, a length of the room, and a width of the room.
The Yusuf et al. reference discloses (see [0086], “In each case, the neural network was trained based on the temperatures recorded by one of the eight sensors of the NIST living room data set, and then tested by applying the trained model to the temperature data recorded at the corresponding height in the NIST dining room data set”).
Before the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify the inputs of the predictive model taught by the Gervais et al. reference with the training data taught by the Yusuf et al. reference.
	One of ordinary skill in the art would have been motivated to modify the inputs of the predictive model with the training data to show results of predicting temperatures at different heights in a room.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-16 and 18 of U.S. Patent No. 10,845,768 B2 in view of US Pub. No. 2013/0173171 A1 to Drysdale et al.
As per claim 3, the Gervais et al. reference does not expressly disclose the at least one room characteristic comprises a human activity in the room, the human activity in the room comprising at least one of the following: periods of time when the room is occupied by humans, and a type of activity performed by humans occupying the room.
The Drysdale et al. reference discloses 
(see [0108], “inference engine 1304 can be configured to analyze real-time sensor data, such as user-related data 1301 derived in real-time from sensors and/or environmental-related data 1303 derived in real-time from sensors.”)
(see [0109], “Examples of user-related data 1301 include heart rate, body temperature, or any other personally-related information with which inference engine 1304 can determine, for example, whether a user is sleeping or not. Examples of environmental-related data 1303 include time, ambient temperature, degree of brightness (e.g., whether in the dark or in sunlight), location data (e.g., GPS data, or derived from wireless networks), or any other environmental-related information with which inference engine 1304 can determine whether a user is engaged in a particular activity.”)
(see [0114], “Further, inference engine 1304 can evaluate environmental characteristics, such as whether there is ambient light (e.g., darkness implies conditions for resting), the time of day (e.g., a person's sleeping times typically can be between 12 midnight and 6 am), or other related information.”)
Before the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify the inputs of the predictive model taught by the Gervais et al. reference with real-time sensor data, such as user-related data 1301 derived in real-time from sensors and/or environmental-related data 1303 derived in real-time from sensors taught by the Drysdale et al. reference.
One of ordinary skill in the art would have been motivated to modify the inputs of the predictive model with real-time sensor data and/or environmental-related data to analyze sets of data from a variety of inputs to increase the accuracy and optimize the operation.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-16 and 18 of U.S. Patent No. 10, 838,375 B2 in view of US Pub. No. 2013/0173171 A1 to Drysdale et al.
As per claim 3, the Gervais et al. reference does not expressly disclose the at least one room characteristic comprises a human activity in the room, the human activity in the room comprising at least one of the following: periods of time when the room is occupied by humans, and a type of activity performed by humans occupying the room.
The Drysdale et al. reference discloses 
(see [0108], “inference engine 1304 can be configured to analyze real-time sensor data, such as user-related data 1301 derived in real-time from sensors and/or environmental-related data 1303 derived in real-time from sensors.”)
(see [0109], “Examples of user-related data 1301 include heart rate, body temperature, or any other personally-related information with which inference engine 1304 can determine, for example, whether a user is sleeping or not. Examples of environmental-related data 1303 include time, ambient temperature, degree of brightness (e.g., whether in the dark or in sunlight), location data (e.g., GPS data, or derived from wireless networks), or any other environmental-related information with which inference engine 1304 can determine whether a user is engaged in a particular activity.”)
(see [0114], “Further, inference engine 1304 can evaluate environmental characteristics, such as whether there is ambient light (e.g., darkness implies conditions for resting), the time of day (e.g., a person's sleeping times typically can be between 12 midnight and 6 am), or other related information.”)
Before the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify the inputs of the predictive model taught by the Gervais et al. reference with real-time sensor data, such as user-related data 1301 derived in real-time from sensors and/or environmental-related data 1303 derived in real-time from sensors taught by the Drysdale et al. reference.
One of ordinary skill in the art would have been motivated to modify the inputs of the predictive model with real-time sensor data and/or environmental-related data to analyze sets of data from a variety of inputs to increase the accuracy and optimize the operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to predictive building control in general:
		USPN 10,616,121 B2 to Gervais et al.
		US Pub. No. 2020/0025401 A1 to CHEON et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        7 October 2022